                     Case 20-11961-BLS     Doc 50-1   Filed 08/25/20     Page 1 of 2




                                             EXHIBIT A


                                         FARING CAPITAL
  Carbon Property Group, LLC               RGN-Malibu I, LLC              22809 Pacific Coast
                                                                         Highway, Malibu, CA
                                   GAW CAPITAL PARTNERS
          GC Columbia LLC                RGN-Seattle VIII, LLC            701 Fifth Avenue,
                                                                        Columbia, Tower, Suite
                                                                          4200, Seattle, WA
                                         HINES INTERESTS
     10100 Santa Monica, Inc.        RGN-Los Angeles XIII, LLC           10100 Santa Monica
                                                                       Boulevard, Suite 300, Los
                                                                             Angeles, CA
                                JOHN HANCOCK REAL ESTATE
    Hancock REIT Proscenium          HQ Global Workplaces, Inc.        1170 Peachtree Street NE,
             LLC                                                        Suite 1200, Atlanta, GA
  John Hancock Life Insurance            RGN-Long Beach I, LLC          111 W. Ocean Boulevard,
       Company (U.S.A.)                                                Suite 400, Long Beach, CA
  John Hancock Life Insurance              RGN-Irvine II, LLC            17901 Von Karman
       Company (U.S.A.)                                                Avenue, Suite 600, Irvine,
                                                                                 CA
  John Hancock Life Insurance       RGN-Newport Beach I, LLC             5000 Birch Street, West
       Company (U.S.A.)                                                tower, Newport Beach, CA
    200 South Wacker IL LLC               RGN-Chicago V, LLC           200 South Wacker Drive,
                                                                        31st Floor, Chicago, IL
                                          KILROY REALTY
          Kilroy Realty, L.P.            RGN-Bellevue VII, LLC         10900 N.E. 4th Street, Suite
                                                                        2300 & 2400, Bellevue,
                                                                                 WA
          Kilroy Realty, L.P.             RGN-Northwest, LLC       601 108th Avenue NE, Suite
                                                                      1900, Bellevue, WA
          Kilroy Realty, L.P.        RGN-San Diego XV, LLC           2305 Historic Decatur
                                                                   Road, Suite 100, San Diego,
                                                                               CA
       KR Sunset Weho, LLC          RGN-West Hollywood I, LLC           8560 W. Sunset Blvd.,
                                                                        Suites 400 & 500, West
                                                                            Hollywood, CA




1151692.01/SF
                                              EXHIBIT A
375121.00004/8-24-20/img/ctr                     -1-
                     Case 20-11961-BLS    Doc 50-1   Filed 08/25/20     Page 2 of 2




                                   THE MULLER COMPANY
        OC OET Owner, LLC                 RGN-Orange I, LLC            1100 Town & Country
                                                                      Road, Suite 1250, Orange,
                                                                                 CA
         Muller-SBOT, LLC                RGN-San Jose V, LLC          3031 Tisch Way, San Jose,
                                                                                 CA
     21515 Hawthorne Owner,              RGN-Torrance I, LLC             21515 Hawthorne
             LLC                                                        Boulevard, Suite 200,
                                                                           Torrance, CA
                               NY LIFE REAL ESTATE INVESTORS
      REEP-IMPIC OFC 24th                RGN-Phoenix VII, LLC     2375 East Camelback Road,
       Camelback AZ LLC                                             Suite 600, Phoenix, AZ
  REEP-OFC 525 N Tryon NC                RGN-Charlotte V, LLC         525 N. Tryon Street, Suite
           LLC                                                          1600, Charlotte, NC
    Madison-OFC Brickell FL,             RGN-Miami VIII, LLC      80 S.W. 8th Street, Bayview
             LLC                                                     Suite 2000, Miami, FL
  REEP-OFC Financial Center         RGN-Palm Beach Gardens I,     3801 PGA Boulevard, Suite
         FL, LLC                             LLC                   600, Palm Beach Gardens,
                                                                              FL
       3665 Mallory JV, LLC              RGN-Franklin III, LLC        3401 Mallory Lane, Suites
                                                                       100 & 200, Franklin, TN
        MNCVAD II-Seagate                RGN-Sausalito II, LLC        1 Harbor Drive, Suite 300,
          Harbors, LLC                                                      Sausalito, CA
   MSVEF-FG WFC Property                  RGN-Tampa V, LLC            100 S. Ashley Drive, Suite
        Owner LP                                                           600, Tampa, FL
  Madison-OFC Weston Pointe               RGN-Weston I, LLC              2200 N. Commerce
          FL, LLC                                                        Parkway, Suite 200,
                                                                             Weston, FL
                               PACIFIC COAST CAPITAL PARTNERS
      350 Rhode Island South         RGN-San Francisco VI, LLC        350 Rhode Island Street,
           Owner, LLC                                                 Suite 220, San Francisco,
                                                                                 CA




1151692.01/SF
                                             EXHIBIT A
375121.00004/8-24-20/img/ctr                    -2-
